UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-8018



WILLIAM A. GROSS,

                                            Petitioner - Appellant,

          versus


K. J. BASSETT, Warden,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-125-1-CMH)


Submitted:   May 12, 2005                    Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Gross, Appellant Pro Se. Kathleen Beatty Martin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William A. Gross seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2254 (2000) in

which he claimed there was insufficient evidence to support his

conviction. An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner   satisfies      this   standard    by

demonstrating     that   reasonable     jurists     would     find    that    his

constitutional     claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Gross has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

      In addition, Gross raises an ineffective assistance of counsel

claim for the first time in his appeal to this court. Because this

claim was not raised in the district court, Gross may not raise it

now on appeal.      See Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993).      Accordingly, we deny a certificate of appealability


                                    - 2 -
and dismiss as to this claim as well.            We deny Gross’ motion for

appointment of counsel. We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -